THE       ATFOEZNEY                 GENERAL
                             OFI‘EXAS
                          AUSTIIN.   TExAl     78711


                               September 13, 1972


Honorable Clayton T. Garrison                 Opinion No. ~-1215
Executive Director
Texas Parks and Wildlife Department           Re: Whether the Parks and Wildlife
John H. Reagan Building                           Department is authorized to
Austin, Texas    78701                            purchase liability insurance
                                                  after September 1, 1972,
                                                  under Article 6252-19a, V. C. S.,
                                                  in view of the rider in S. B.
                                                  No. 1, Acts of 62nd Legisla-
                                                  ture, Third Called Session,
                                                  1972, Sec. 60, page V-54, and
Dear Mr. Garrison:                                related question?

     You have requested    an opinion from this office asking the following
specificquestions:

            “1. Is the Parks and Wildlife Department
            authorized to purchase liability insurance after
            September 1, 1972, under the provisons of
            Article 6252-19a, in light of the rider in S. B.
            No. 1, Acts of the 62nd Legislature,   Third
            Called Session, 1972, at Section 60 page V-547

            “2. In the event your find the Department is
            authorized to purchase liability insurance for its
            employees while driving state vehicles, what
            specific funds may the Department use to make
            this purchase?”

     In answering your first question we would note that the Texas Tort
Claims Act, Article 6252-19, Vernon’s Civil Statutes, generally authorizes
a governmental unit to purchase liability insurance to cover its operations.
However, in S. B. 1 (Acts 62nd Leg., 3rd C. S., 1972, sec. 60, p. V-54)
the General Appropriation Bill forbids the expenditure of appropriated
funds for the purchase of liability insurance to cover tort claims which
arise under the Tort Claims Act.

                                     -5960-
Honorable   Clayton T. Garrison,       page 2       (M-1215)


     Because of the limitation found in S. B. 1, any authorization for the
purchase of such insurance must be found in Article 6252-19a, Vernon’s
Civil Statutes, which is quoted, in part, as follows:

            “Section 1. The State Departments or Agencies
            who own and operate motor vehicles, aircraft
            and motorboats or watercraft      of all types and
            sizes shall have the authority to insure their
            officers and employees from liability arising out
            of the use, operation and maintenance of such
            automobiles,    trucks, tractors,   power equipment,
            aircraft and motorboats or watercraft       used or which
            may be used in the operation of such Department
            or Agency. Such insurance shall be provided by
            the purchase of a policy or policies for that purpose
            from some liability insurance company or companies
            authorized to transact business in the State of Texas.
            All liability insurance so purchased shall be pro-
            vided on a policy form or forms approved by the
            State Board of Insurance as to form and by the
            Attorney General as to liability.

             “Section 2.           *     *      *

             “Section 3.           *     *      *

             “Section 4. Such payments are to be charged against
             the maintenance fund of the department for which
             such employee is employed.”

      In regard to your first question, we are of the opinion that the Parks
and Wildlife Department is authorized to purchase liability insurance after
September 1, 1972, under the provisions of Article 6252-19a, since the
limitation contained in the General Appropriation Bill applies to insurance
coverage purchased under the provisons of Article 6252-19.

      In answer to your second question, you are advised that payment for
such insurance coverage may come out of Item 9 of the appropriation     to
the Parks and Wildlife Department,    which includes operating expenses
(Article 111-108) as provided by Section 4 of Article 6252-19a, quoted
above.

                                       -5961-
Honorable   Clayton T. Garrison,    page 3      (M-1215)


     We have heretofore noted the distinction between appropriations
for claims arising under the Texas Tort Claims Act and those arising
under Article 6252-19a, a separate and distinct statutory authorization.
See Attorney General Opinion Nos. M-501 (1969), M-536 (1969) and
M-559 (1970).

                                   SUMMARY

               The Parks and Wildlife Department may
             purchase liability insurance for its officers and
             employees under the authority of Article 6252-
             19a, V. C. S.

                The Parks and Wildlife Department may use
              funds out of the Department’s “maintenance
              fund” to purchase this insurance as provided in
              Article 6252-19a, V. C. S.




Prepared    by James Hackney
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, ~Co-Chairman

Bill Flanary
Malcoim Quick
John Reeves
Bruce Curry

SAMUEL D. MCDANIEL
Staff Legal Assistant

                                    -5962-
Honorable   Clayton T. Garrison,   page 4    (M-1215)


ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                    -5963-